DETAILED ACTION
Claim Status
Claims 2, 3, 5, 7, 8, 10, 12, 13 and 15 are cancelled.
Claims 1, 6 and 11 are amended.
No Claim(s) is/are added.
Claims 1, 4, 6, 9, 11 and 14 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glen Choi (Reg. No. 43,546) on November 15, 2021.
The application has been amended as follows: 
In the claims: 
Please replace/amend all claims as disclosed below:

1.	(Currently Amended) A network switch integrated circuit for use in packet forwarding in a network, the network switch integrated circuit comprising:
	ingress packet data processing pipeline hardware and egress packet data processing pipeline hardware for use in matching header field data of packet data associated with one or more packets received by the network switch integrated circuit to programmable match-action table data to determine one or more packet processing-related actions that correspond to the 
	shared buffer memory to be shared between the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware for use in (1) storage of received packet data from the ingress packet data processing pipeline hardware and (2) provision of the received packet data to the egress packet data processing pipeline hardware;
	wherein:
	the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware comprise respective pluralities of packet data processing pipelines;
when the network switch integrated circuit is in operation: 
the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit;
the network switch integrated circuit is to implement the one or more packet processing-related actions;
the one or more packet processing-related actions are associated with equal-cost multi-path routing;
the one or more packet processing-related actions are programmable to comprise:
one or more operations to modify at least one packet header; and
		one or more next hop determination operations; [[and]]
the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking;
the flow-related information is related to data flow rate; and
the statistics-related information is related to packet count information, and byte count information.

2.	(Cancelled)

3.	(Cancelled) 

4.	(Previously presented) The network switch integrated circuit of claim 1, wherein:
	the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data.

5.	(Cancelled) 

6.	(Currently Amended) A non-transitory machine-readable storage medium storing instructions that are executable by a network switch integrated circuit, the network switch integrated circuit being for use in packet forwarding in a network, the network switch integrated circuit comprising ingress packet data processing pipeline hardware and egress packet data processing pipeline hardware, the network switch integrated circuit also comprising buffer memory that is to be shared between the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, the instructions, when executed by the network switch integrated circuit resulting in the network switch integrated circuit being configured to perform operations comprising:
	matching, by the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, header field data of packet data associated with one or more packets received by the network switch integrated circuit to programmable match-action table data to determine one or more packet processing-related actions that correspond to the header field data, the one or more packet processing-related actions to be carried out in processing of the packet data;
	storing, in the buffer memory, received packet data from the ingress packet data processing pipeline hardware; and
providing, from the buffer memory, the received packet data to the egress packet data processing pipeline hardware; and
	wherein:

when the network switch integrated circuit is in operation: 
the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit;
the network switch integrated circuit is to implement the one or more packet processing-related actions;
the one or more packet processing-related actions are associated with equal-cost multi-path routing;
the one or more packet processing-related actions are programmable to comprise:
one or more operations to modify at least one packet header; and
		one or more next hop determination operations; [[and]]
the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking;
the flow-related information is related to data flow rate; and
the statistics-related information is related to packet count information, and byte count information.

7.	(Cancelled) 

8.	(Cancelled) 

9.	(Previously presented) The non-transitory machine-readable storage medium of claim 6, wherein:
	the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data.



11.	(Currently Amended) A method implemented by a network switch integrated circuit, the network switch integrated circuit being for use in packet forwarding in a network, the network switch integrated circuit comprising ingress packet data processing pipeline hardware and egress packet data processing pipeline hardware, the network switch integrated circuit also comprising buffer memory that is to be shared between the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, the method comprising:
	matching, by the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, header field data of packet data associated with one or more packets received by the network switch integrated circuit to programmable match-action table data to determine one or more packet processing-related actions that correspond to the header field data, the one or more packet processing-related actions to be carried out in processing of the packet data;
	storing, in the buffer memory, received packet data from the ingress packet data processing pipeline hardware; and
providing, from the buffer memory, the received packet data to the egress packet data
processing pipeline hardware; and
	wherein:
	the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware comprise respective pluralities of packet data processing pipelines;
when the network switch integrated circuit is in operation:
the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit;
the network switch integrated circuit is to implement the one or more packet processing-related actions;
in a configuration, the one or more packet processing-related actions are associated with equal-cost multi-path routing;

one or more operations to modify at least one packet header; and
one or more next hop determination operations; [[and]]
the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking;
the flow-related information is related to data flow rate; and
the statistics-related information is related to packet count information, and byte count information.

12.	(Cancelled) 

13.	(Cancelled)

14.	(Previously presented) The method of claim 11, wherein:
the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data.

15.	(Cancelled) 

Response to Arguments
Applicant’s arguments filed on 08/24/2021 (See Remarks, pages 7-8) with respect to claims 1, 6 and 11 have been considered and are persuasive because claims 1, 6 and 11 are further amended to include the subject matter of claims 2, 7 and 12 via Examiner’s Amendments.  The rejections to claims 1, 4, 6, 9, 11 and 14 under 35 U.S.C. § 103 are withdrawn.  



Allowable Subject Matter
Claims 1, 4, 6, 9, 11 and 14 (renumbered as 1-6) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments (on pages 7-8), filed on 08/24/2021 along with Examiner’s Amendment as reflected set forth in above), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on Monday – Friday 9:00am – 5:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, YEMANE MESFIN can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462